DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                      RICHARD VINCENT LETIZIA,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D21-2720 & 4D21-2975

                                [March 24, 2022]

   Consolidated appeals of order denying rule 3.850 motion and denying
rule 3.801 motion from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Dan L. Vaughn, Judge; L.T. Case Nos.
312005CF002028A and 312005CF001527A.

  Richard Vincent Letizia, Orlando, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.